Citation Nr: 0946077	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  03-10 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a psychiatric 
disability. 


REPRESENTATION

Appellant represented by:	John F. Cameron, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to 
December 1973.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a June 2002 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in Montgomery, Alabama, (hereinafter RO).  
A September 2005 Board decision denied the Veteran's claim.  
The Veteran appealed this decision to the United States Court 
of Appeals for Veterans Claims (hereinafter Court).  In a 
January 2007 Order, the Court grant a Joint Motion for 
Remand, and remanded the September 2005 Board decision to the 
Board for further development and adjudication.  A September 
2007 Board remand directed the RO to conduct the development 
requested in the Joint Motion, and this action has been 
accomplished by the RO. 

FINDINGS OF FACT

1.  A personality disorder, but not a psychosis or any other 
acquired psychiatric disorder, was demonstrated in service. 

2.  The weight of the evidence is against a conclusion that 
the Veteran has a current acquired psychiatric disorder as a 
result of service.  


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
service, and a psychotic disorder may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009). 

 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The duty to notify was fulfilled in the 
instant case by letters dated in March 2004, December 2006, 
and November 2007 that informed the appellant of the 
information and evidence necessary to prevail in his claim.  
As for the duty to assist, the service treatment reports have 
been obtained, to include the August 1972 entrance 
examination as requested in the Joint Motion.  The employment 
records requested by the Joint Motion have also been 
obtained, and the record reflects voluminous VA outpatient 
treatment reports and a report from a September 2003 VA 
examination that includes an opinion as to whether the 
Veteran has a psychiatric disorder as a result of service.  
As there is no indication that there are additional records 
that need to be obtained that would assist in the 
adjudication of the claims, the duty to assist has been 
fulfilled.  

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  There are 
some disabilities, including psychoses, for which service 
connection may be presumed if the disorder is manifested to a 
degree of 10 percent or more within one year of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability which may reasonably be 
observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).

With the above criteria in mind, the relevant facts will be 
summarized.  The Veteran has a current psychiatric 
disability.  He was diagnosed as having psychosis, not 
otherwise specified, following a November 2001 VA 
hospitalization.  At a July 2002 outpatient visit, he was 
found to have psychosis, not otherwise specified, and 
adjustment disorder with anxiety and depression.  He 
continued to seek VA outpatient treatment for this disability 
through 2007 according to evidence of record.  

The Veteran has claimed (such as in an October 2001 written 
statement and at his July 2003 local hearing) that he first 
experienced symptoms of paranoid schizophrenia while on 
active duty in 1973.  He described how he had became 
frightened and disoriented while attempting to extinguish a 
fire aboard ship. At his hearing, he also recalled being 
scared while working in the ship's foundry. 

Service medical records reflect that he denied any history of 
psychiatric symptoms at his August 1972 enlistment 
examination, and the enlistment examination did not reveal a 
psychiatric disorder.  In November 1973, he was referred to a 
psychiatrist after being unable to perform at his customary 
level because of intense concerns about a particular 
situation at home involving his father, mother, and sister.  
Valium had been taken without significant effect.  The 
psychiatrist noted that ever since learning of his family 
troubles, the Veteran became increasingly anxious and upset, 
with trouble concentrating and doing his duty.  He strongly 
desired discharge.  On examination, he was alert, oriented, 
and not psychotic.  He appeared sincere and troubled, with 
fair impulse control and judgment.  He feared losing control 
and getting into trouble, but he was mainly concerned about 
his family.  He was diagnosed as having situational 
adjustment reaction with multiple family problems and an 
underlying personality disorder, not otherwise specified.  
The psychiatrist deemed him "definitely" unsuitable for 
further duty and an expedited discharge was strongly 
recommended.  At a December 1973 discharge examination, his 
psychiatric conditions were deemed disabling, qualifying him 
for discharge under honorable conditions.

A VA examiner in September 2003 confirmed the diagnosis of 
psychosis, not otherwise specified, and also concluded that 
it was not at least as likely as not that the symptoms of 
this current disability were the same as those referenced in 
the service medical records.  The examiner acknowledged that

this is quite difficult to determine.  
One reason . . . is because the [Veteran] 
has such sparse records in his military 
file and he appeared to have such a brief 
evaluation at that time that there is not 
a lot of detail about what was going on.  
However the psychiatrist did report that 
the [Veteran] was not psychotic.  He also 
reported that the [Veteran] was primarily 
anxious and concerned about family 
problems.  It is also not likely that the 
[Veteran] has had persistent psychotic 
symptoms since 1973 without getting 
treatment until 2001 without having some 
problems during that almost thirty-year 
period that he would have had to seek 
treatment or his supervisors at his work 
would have referred him in for treatment 
but this did not happen.

While the examiner considered it possible that the Veteran's 
anxiety in the military was a very early symptom of mild 
psychotic disorder that was just beginning, he nevertheless 
considered it "less than a 50 [percent] possibility that the 
anxiety was related to his current diagnosis."  

As noted in the Joint Motion, the record does reflect an 
assessment by a VA neuropsychologist in November 2001 
contained in the Supplemental Record on Appeal that included 
the following: 

This represents [the Veteran's] first 
psychiatric hospitalization.  Pt. 
appeared to have a psychotic break while 
in the Navy in 1973.  He was on fire 
watch, a fire broke out and later he was 
found balled up in a corner.  It is not 
clear if he was hospitalized at this 
time, but he was seen by a psychiatrist 
and prescribed medication which he 
discontinued because it made him feel 
worse.  He was discharged without any 
service connection.  Pt. reports he has 
experienced auditory hallucinations all 
his adult life.  He hears voices talking 
about fire, telling him to go do things 
and calling him by his full name . . . 
The majority of his test scores are 
indicative of cerebral dysfunction, but 
it would seem that the most likely source 
of [sic] would be an acute and severe 
exacerbation of paranoid schizophrenia in 
someone who has been untreated for over 
25 years.  
 
The Board notes that the November 2001 opinion is based on 
the premise that the Veteran appeared to have a "psychotic 
break," during service.  The service treatment records from 
the treatment in question show that the Veteran was alert, 
oriented, and not psychotic and do not otherwise reflect the 
"psychotic break" said to have occurred by the VA examiner 
who completed the November 2001 opinion.  Medical opinions 
based on an inaccurate factual premise have no probative 
value.  Reonal v. Brown, 5 Vet. App. 458 (1993).  

Moreover, the September 2003 VA opinion was documented to 
have been preceded by a review of the claims file, to include 
the service treatment reports contained therein, whereas 
there is no indication the claims file was reviewed by the VA 
neuropsychologist who rendered the November 2001 assessment 
cited above. Factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the claimant's history, and the thoroughness and detail 
of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  Further, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  In addition, the Court has held that a 
post-service reference to injuries sustained in service, 
without a review of service medical records, is not competent 
medical evidence.  Grover v. West, 12 Vet. App. 109, 112 
(1999).  Finally, a medical opinion based upon speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty.  Bloom v. 
West, 12 Vet. App. 185, 187 (1999).  

The adjudication of the Board includes the responsibility of 
determining the weight to be given to the evidence of record, 
and this responsibility includes the authority to favor one 
medical opinion over another.  See Cathell v. Brown, 8 Vet. 
App. 539, 543 (1996); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  As such, and given the authority above, the Board 
finds that the September 2003 opinion is of greater probative 
value than the November 2001 assessment as it was based on a 
review of the claims file and an accurate reflection of the 
pertinent medical history; in particular, the fact that the 
service treatment reports did not reflect treatment for a 
"psychotic break" or any other acquired psychiatric 
disorder but instead demonstrated a personality disorder.  
The Board emphasizes that personality disorders are not 
"diseases" for which service connection can be granted, and 
as a "matter of law" are not compensable disabilities.  
38 C.F.R. § 3.303(c); Beno v. Principi, 3 Vet. App. 439, 441 
(1992).
 
The Board notes that it has reviewed the Veteran's employment 
records obtained pursuant to the instructions of the Joint 
Motion, but there is no evidence therein establishing 
continuity of psychiatric symptomatology since service.  
Indeed, at his local hearing he confirmed that, post-service, 
he did not seek treatment for psychiatric symptoms until 2001 
(over 27 years after discharge).  This lack of evidence of 
continuity of psychiatric treatment since service also weighs 
against the Veteran's claim.  See Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (holding that VA did not err in denying 
service connection when the Veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition).  

Finally, to extent that the Veteran himself has claimed that 
his psychiatric disability was first manifested in service, 
the Board notes that as a layman he has no competence to give 
a medical opinion on the etiology of a condition.  Espiritu; 
cf. Jandreau.  Therefore, the Board finds that the 
preponderance of the evidence is against this claim for 
service connection, and it must therefore be denied.  38 
U.S.C.A. § 5107; see also Gilbert, supra. 



ORDER

Entitlement to service connection for a psychiatric 
disability is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


